This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond. 
	Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp.
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the Applicant for patent must sign any patent application correspondence being filed with the USPTO.
	
DETAILED ACTION

It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813). 
With respect to claim 1, Nelson et al. disclose the claimed tracheal tube insertion facilitator except for the plural ports in the inner hollow stylet.  Nelson et al. disclose a tracheal tube insertion facilitator ('modified bougie') with 
a) an outer cylindrical member 102’ with a proximal end and a distal tip which is bent forwards (as shown in Figs. 20-21 of Nelson et al.)
b) an inner hollow stylet 124’with a proximal end and a distal end which serves the dual purpose of providing strength (“rigid,” Nelson et al., paragraph [0073]) to the bougie as well as enabling jet ventilation through a port 127 (Nelson et al., paragraph [0087]; Fig. 17).
While Nelson et al., only teaches a single port for enabling jet ventilation, Augustine teaches a similar tracheal tube insertion facilitator including an air passage for inflating a cuff 110 with a plurality of ports 504 (Augustine, col. 8, lines 53-59-22, Fig. 5B). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Augustine with facilitator disclosed by Nelson et al. for the advantage of the plurality of holes 504 which evenly disburse air with the cuff 110 thereby preventing uneven inflation of the cuff. 
With respect to claim 2, Nelson et al. disclose that the outer cylindrical member 102’houses a dynamic cuff 170 whose inner surface is fluidly communicating with the inner lumen 124’ of the outer cylindrical member 102’, enabling it to mimic the intraluminal pressures accurately without any time lag or pressure gradient, thereby facilitating its inflation during Positive Pressure Ventilation (PPV) and Jet Ventilation.
 With respect to claim 3, Nelson et al. teach that the dynamic cuff 170 is capable of inflating during positive pressure ventilation preventing the leak through nose and mouth during the inspiratory phase of the respiratory cycle. 
With respect to claim 4, Nelson et al. teach that the dynamic cuff is capable of deflating during an expiratory phase of a respiratory cycle leading to easy escape of expired gases around the outer surface of the modified bourgie, exiting through the nasal and oral cavities. 
With respect to claim 9, the term “divided” is interpreted as an imaginary or abstract division of the outer cylindrical member (since it does not appear to be physically divided into two separate parts). The outer cylindrical member disclosed by Nelson et al. in view of Augustine could be interpreted as divided at the 35 cm mark into a proximal portion and a distal portion. 
With respect to claim 13, Nelson et al. disclose that the outer cylindrical member (including the distal tip) is flexible and capable of in situ manipulation if the larynx lies anteriorly (Nelson et al., paragraph [0073]).  
With respect to claim 14, Nelson et al. disclose that the outer cylindrical member 102’ has a lumen (as shown in Fig. 18 of Nelson et al.) that is capable of being used as a conduit for bronchoscopic confirmation and bronchial lavage. 
With respect to claim 15, Nelson et al. disclose that the outer cylindrical member 102’ has a lumen (as shown in Fig. 18 of Nelson et al.) that is capable of being used for tracheal, bronchial suctioning and bronchial lavage, without requiring the use of a bronchoscope. 
With respect to claim 17, as mentioned above with respect to claim 1, Nelson et al., only teaches a single port for enabling jet ventilation, Augustine teaches a similar tracheal tube insertion facilitator including an air passage for inflating a cuff 110 with multiple small apertures 504 nears its distal end coinciding with the position of the dynamic cuff situation over the outer cylindrical member 102 (Augustine, col. 8, lines 53-59-22, Fig. 5B). Note: “its ports” as recited in claim 1 and “multiple small apertures” as recited in claim 17 are being interpreted as a double recitation of the same structures. 

		
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813), as applied to claim 1 above, and further in view of Poormand (US 2020/0297957). 
With respect to claim 5, Nelson et al. in view of Augustine disclose the claimed tracheal tube insertion facilitator except for the plural ventilating ports oat the distal end of the outer cylindrical member. 
Nelson et al. teaches a single ventilation port (end opening of outer cylindrical member 102’) in connection with the inner hollow stylet 124’. 
However, Poormand teaches a similar tracheal tube insertion facilitator including an outer cylindrical member 101 with plural ventilating ports 105 (Poormand, paragraph [0055]; Fig. 7(a)). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Poormand with the facilitator disclosed by Nelson et al. in view of Augustine for the advantage of having multiple openings for airflow in the case that the main outlet of the tube is occluded (Poormand, paragraph [0055]).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813), as applied to claim 1 above, and further in view of Yoshida (US 2008/0017195).
With respect to claim 7, Nelson et al. in view of Augustine disclose the claimed invention except that they are silent on the modified bougie including vibratory transmission properties. However, Yoshida teach a similar bougie including vibratory transmission properties such that contact between the distal end of the body with tracheal rings in the airway of the person can be felt by a user holding the proximal end, while attempting intubation (“During intubation, distal end 44 of bougie 40 glides over tracheal rings 39 and the physician or operator will feel a vibration or tapping sensation at a proximal end 42. This is known as ‘tracheal clicking,’ Yoshida, paragraph [0010]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yoshida with the facilitator disclosed by Nelson et al. in view of Augustine for the advantage of indicating to a user when the bougie is in the esophagus instead of the trachea. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813), as applied to claim 1 above, and further in view of Frass et al. (US 5,499,625).
With respect to claim 8, Nelson et al. in view of Augustine disclosed the claimed tracheal tube insertion facilitator except for the markings. However, Frass et al. teach a similar facilitator including markings 27 in any suitable units starting from the distal tip till the proximal tip, enabling identification of the level of insertion (Frass et al., col. 5, lines 8-10). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Frass et al. with the facilitator disclosed by Nelson et al. in view of Augustine for the advantage of indicating to medical personnel how deep the tracheal tube has been inserted. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813), as applied to claim 1 above, and further in view of Hipolito et al. (US 2003/0121521) and Vasan (US 2015/0290414). 
With respect to clam 10, Nelson et al. in view of Augustine disclose the claimed facilitator except for the proximal portion being colored differently and having a different texture. However, Hipolito et al. teach that it is known to differently color different portions of an outer cylindrical member (Hipolito et al., paragraph [0027]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hipolito et al. with the facilitator disclosed by Nelson et al. in view of Augustine for the advantage of allowing the caregiver to determine the proper insertion depth of the endotracheal tube (Hipolito et al., paragraph [0027]). 
Vasan teach a bougie with differently textured portions 24,26to indicate a particular depth of the bougie (Vasan, paragraph [0037]) in a patient’s trachea. Alghtough Vasan discloses the textured portions on a bougie instead of an outer cylindrical member, one of ordinary skill in the art would recognize that such textured surfaces would work just as well on the outer cylindrical surface of an endotracheal tube when it is desired to know what depth the endotracheal tube is at. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Vasan with the facilitator disclosed by Nelson et al. in view of Augustine for the advantage of providing an additional depth indicator that it is not reliant on color since not all people can perceive color very well. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813), as applied to claim 1 above, and further in view of Sun (US 9,956,367). 
With respect to claim 12, Nelson et al. in view of Augustine disclose the claimed facilitator except for the specialized connector which envelopes the outer cylindrical member from the outside. Nelson et al. disclose a specialized connector 118’ which appears to connect to the inside of the outer cylindrical member 102’ (as shown in Fig. 19 of Nelson et al. ). 
However, Sun teaches a similar airway device including an outer cylindrical member 201 with a specialized connector 500 attached to the proximal end of the outer cylindrical member 201 creating an airtight seal by enveloping the outer cylindrical member 102 from the outside (Sun, col. 18, lines 17-31; Fig. 1 of). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sun with the facilitator disclosed by Nelson et al. in view of Augustine for the advantage of the port 506 which allows the input of an oxygen/suction catheter. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0207604) in view of Augustine (US 5,638,813), as applied to claim 1 above, and further in view of another embodiment of Nelson et al. (US 2006/0207604). 
With respect to claim 16, Nelson et al. (the embodiment relied upon in the rejection of claim 1) in view of Augustine et al. disclose the claimed facilitator except for the inner hollow stylet having a proximal end to which a jet ventilation system can be connected. However, another embodiment disclosed by Nelson et al. (Figs. 1 and 11 of Nelson) a stylet 124 includes has a n open end 142 adapted to connect to a an oxygen supply to enable ventilation of the patient (Nelson et al., paragraph [0080]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of the second embodiment of Nelson et al. with the first embodiment of Nelson et al. in view of Augustine for the advantage of immediately providing oxygen to the patient in the vent insertion of the endotracheal tube 102 meets with an unexpected obstruction or resistance (Nelson et al., paragraph [0080]). 

[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	


Claim Objections
Claims 1, 3, 4, 5, 8-11 and 14-16 are objected to because of the following informalities:  
Claim 1 is objected to for beginning with the phrase “This is a.” Each claim should be written as if it is completing the sentence “I claim” or “We claim.” For example claim 1, should simply begin with “A tracheal tube insertion facilitator.” 
In claim 1, lines4-5, “its ports” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as a “port” exists in the claim, Applicant must first recite in the claims that there is “a port” before referring to “the port ” or “said port.” Or, in this case, Applicant must first recites that there are “ports” before referring to “the ports” or “said ports.” 
In claim 3, “the leak,” “the inspiratory phase,” and “the respiratory cycle” have no antecedent basis in the claims. This objection could be overcome by replacing the last two lines of claim 3 with --preventing leakage through a nose or mouth of a user, during an inspiratory phase of a respiratory cycle of the user.--
In claim 4, line 1, --an-- should be inserted before “expiratory phase” for proper grammar.
In claim 4, line 1, --a-- should be inserted before “respiratory cycle” for proper grammar. 
In claim  4, line 2, “the outer surface” has no antecedent basis in the claims. This objection could be overcome by replacing “the outer surface” with --an outer surface--. 
In claim 4, line 3, “the nasal and oral cavities” have no antecedent basis in the claims. This objection could be overcome by replacing the language with --nasal and oral cavities of a user.--
In claim 5, line 1 “its distal tip” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a distal tip of the outer cylindrical 
member--. 
In claim 5, line 2, “the tube lumen” has no antecedent basis in the claims. It appears that Applicant is referring to the inner hollow stylet recited in claim 1. This is how the claim will be interpreted. Consistent terminology must be used throughout the claims. . 
In claim 8, line 2, “the distal tip” and “the proximal tip” have no proper antecedent basis in the claims. Previously, in claim 1, Applicant has introduced “a distal end” and “a proximal end.” 
In claim 9, line 1, “the 35 cm mark” has no antecedent basis in the claims. 
In claim 10, line 3, “the esophagus” has no antecedent basis in the claims. 
In claim 10, line 3, it appears a words such as --a-- should be inserted before trachea for proper grammar. 
In claim 11, line 2, “the Right half” has no antecedent basis in the claims. 
In claim 11, line 2,  “Left half “ has no antecedent basis in the claims. 
In claim 11, line 2 “the device” has no antecedent basis in the claims. 
Claims 14-15 refer to “A tracheal tube introducer as set forth in claim 1.” These terminology lacks antecedent basis. Claim 1 is directed to “A tracheal tube insertion facilitator.” Consistent terminology must be used throughout the claims. 
Claim 16 is objected to because it does not end with a period. According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 do not have a proper preamble including a transition word that transitions from the preamble to the body of the claim. A preamble typically ends with a transition word or phrase such as “comprising:,” “consisting of:” or “consisting essentially of:.” It is suggested Applicant review the claims of the cited reference to get a better understanding of how claims are written. 
In claim 2, line 2, “the inner lumen” has no antecedent basis in the claims. Also, it appears that “the inner lumen” is a double recitation of an “inner hollow stylet” as recited in claim 1.  For purposes of expediting examination “the inner lumen” will be interpreted as the same as the “inner hollow stylet.” 
In claim 2, the use of double quotation marks and single quotation marks is vague. It is unclear what Applicant is intending to mean by using these quotation marks. 
In claim 5, line 2, the phrase, “in connection with the tube lumen” is vague and indefinite. It is not clear what type of connection applicant is attempting to recite. For example, does Applicant intend to mean that the ventilating ports are simply coupled to the inner hollow stylet via structure of the tracheal tube insertion facilitator? Or is Applicant intending to recite that the ventilating ports are in fluid communication with the inner hollow stylet? 
In claim 6, lines 2-3, “the inner lumen” has no antecedent basis in the claims. Also, it appears that “the inner lumen” is a double recitation of an “inner hollow stylet” as recited in claim 1.  For purposes of expediting examination “the inner lumen” will be interpreted as the same as the “inner hollow stylet.” 
In claim 10, Applicant recites that “the proximal portion. . . [is] colored differently and has a different texture.” However, Applicant does not indicate what the proximal portion is different from. For purposes of expediting examination, claim 10 will be interpreted as if it were written as follows:
--10.  The tracheal tube insertion facilitator as set forth in claim 9, wherein, the proximal portion of the outer cylindrical member is coloured differently and has a different texture than the distal portion of the outer cylindrical member, thereby enabling easy detection if the device is accidentally inserted into an esophagus of a patient instead of a trachea of a patient.
In claim 11, line 3, it is not clear which colors are considered to be “suitably contrasting.” This rejection could be overcome by removing the term “suitably.” 
In claim 12, Applicant recites, “a specialized connector, which creates an airtight seal by enveloping the outer cylindrical member from the outside.” However, Figure 7 of Applicant’s drawings appears to show the specialized connector being inserted into the inside of the outer cylindrical member. Correction and/or clarification is required. 
In claims 14-15, “whose lumen” has no antecedent basis in the claims. It is not clear which lumen Applicant is referring to. For purposes of expediting examination "lumen” will be interpreted as referring to the interior of the outer cylindrical member. 
In claim 17, line 1, “multiple small apertures” appears to be a double recitation of “its ports” as recited in claim 1. Correction and/or clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is directed to a tracheal tube insertion facilitator. Proper dependent claims should be directed to the same invention as the parent claim. However, claims 2-17 are each directed to just a particular element of the parent claim. Thus, it appears that Applicant is not including all of the limitations of the parent claim. This rejection could be overcome by, for example, reciting claim 2 as follows:
--The tracheal tube insertion facilitator according to claim 1, wherein the outer cylindrical member houses a dynamic cuff . . .--
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Drawings
The drawings are objected to because:
The text in Figures 1, 4-6, 1a, 1b (sheet 7) is too small. Rule 37 CFR 1.84(p)(3) requires that “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”
The Figures on page 7 are labeled 1a and 1b and the Figure on page 8 is labeled XX. Rule 37 CRF 1.84(u)(1) requires that “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).”
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 has been indicated as containing allowable subject matter primarily for the several apertures (inflation ports) over which lies the dynamic cuff and is in fluid continuity with the inner lumen of the bougie for the purpose of inflation of dynamic cuff during inspiration and deflation of cuff during expiration.
Claim 11 has been indicated as containing allowable subject matter primarily for the distal portion of the outer cylindrical member being coloured longitudinally in such a way that a right half and a left half of the outer cylindrical member have different suitably contrasting colours that the proximal portion of the outer cylindrical member. 
	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green is cited to show another example of a tracheal tube insertion facilitator including an outer cylindrical member and an inner hollow stylet with ports. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 25, 2022